
	
		I
		112th CONGRESS
		1st Session
		H. R. 2211
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Polis (for
			 himself, Mr. Grijalva,
			 Ms. Richardson,
			 Mr. Carnahan,
			 Mr. Conyers, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide for a system of professional learning to continuously improve
		  educator effectiveness, student achievement, and overall school and system
		  performance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Teaching for Great Schools Act
			 of 2011.
		2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)Teacher quality is
			 the single most important school factor influencing student learning and
			 achievement.
				(2)Principal leadership is second only to
			 classroom instruction in terms of school-related factors which affect student
			 learning, especially in high-needs schools.
				(3)Available experimental studies indicate
			 that there is a direct correlation between professional learning and student
			 performance. A set of programs that offered substantial professional learning,
			 ranging from 30 to 100 hours in total, spread over six to 12 months, showed a
			 positive and significant effect on student achievement gains. According to the
			 research, the intensive professional learning efforts that offered an average
			 of 49 hours in a year boosted student performance by approximately 21
			 percentile points.
				(4)In a study of
			 policies in States performing above national averages on the National
			 Assessment of Educational Progress (NAEP) conducted by the Stanford Center for
			 Opportunity Policy in Education for Learning Forward, the authors found that
			 State policies and systems that ensure accountability and monitor professional
			 development are critical factors in implementing effective professional
			 learning.
				(5)In order to
			 maximize educator effectiveness on a large scale, high-performing education
			 systems implement a comprehensive human capital management system that
			 addresses 3 purposes—individualized growth, schoolwide improvement, and program
			 implementation.
				(6)In a 2007, study
			 of California high schools that consistently outperformed schools with similar
			 demographics and risk-factors, authors identified teacher support and
			 training or collaborative professional learning as a consistent
			 strategy implemented in schools that beat the odds.
				(7)In a five-year
			 University of California, Los Angeles study of schools receiving funding under
			 title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.), serving more than 14,000 students, the team documented the
			 significant contribution of teacher learning teams as part of the school
			 improvement model evaluated. Achievement rose by 41 percent overall, and 54
			 percent for Hispanic students.
				(8)Studies that benchmark United States
			 academic performance against that of other developed nations that are
			 outperforming the United States have stressed the importance of and need for
			 improved professional learning for teachers, principals, and other school
			 instructional leaders.
				(b)PurposeThe
			 purpose of this Act is to build the capacity of educators, particularly
			 teachers and principals in our Nation’s schools through systematic, sustained,
			 coherent school and team-based, job-embedded professional learning.
			4.Assistance for
			 local school improvementSection 1003(g)(1) (20 U.S.C. 6303(g)(1)) is
			 amended by inserting before the period and section 2501(d)
			 .
		5.Local school
			 improvementTitle II (20
			 U.S.C. 6601 et seq.) is amended by adding at the end the following:
			
				EBuilding school
				and system capacity for effective teaching
					2501.Local school
				improvement activities
						(a)Allocations to
				State educational agencies
							(1)Program
				authorizedFrom the amounts
				appropriated under
				subsection (h) for a fiscal year, the
				Secretary shall allocate funds to State educational agencies in proportion to
				the funds received by the State educational agencies for the fiscal year under
				title I to enable the State educational agencies to provide subgrants to local
				educational agencies for the purpose of providing for a system of professional
				development in schools, as defined in section 9101(34).
							(2)ReallocationsIf
				a State educational agency does not receive funds under this subsection, the
				Secretary shall reallocate such funds to other States in the same proportion
				funds are allocated under
				paragraph (1).
							(3)Use of
				grantsA State educational agency that receives an allocation
				under this subsection shall—
								(A)reserve 95 percent
				of the funds to make subgrants to local educational agencies; and
								(B)use the remainder
				of the funds for administrative activities in carrying out this part.
								(b)Priority and
				proportionality
							(1)PriorityIn
				awarding subgrants under this part, a State educational agency shall—
								(A)give priority to
				local educational agencies that demonstrate the greatest need for subgrant
				funds, by demonstrating that—
									(i)children eligible
				for free and reduced priced lunches under the Richard B. Russell National
				School Lunch Act constitute not less than 40 percent of the total population of
				children aged 5 to 17 served by the agency;
									(ii)the agency serves a school identified for
				school improvement under section 1116(b)(1) that fails to make adequate yearly
				progress, as defined by the State under section 1111(b)(2), by the end of the
				second full school year after the identification and is identified for
				corrective action under section 1116(b)(7); and
									(iii)the agency
				serves schools with an average graduation rate that is less than 65 percent;
				and
									(B)to the extent
				practicable, ensure that subgrants awarded under this subsection are equitably
				distributed among local educational agencies serving urban and rural
				areas.
								(c)Local
				educational agency application
							(1)In
				generalTo be eligible to receive a subgrant under this part, a
				local educational agency shall submit an application to the State educational
				agency at such time, in such manner, and containing such information as the
				State educational agency may reasonably require.
							(2)ContentsEach
				application submitted pursuant to paragraph (1) shall include—
								(A)a description of how the local educational
				agency will assist schools identified for corrective action under section
				1116(b)(7), and low-achieving secondary schools with graduation rates of less
				than 65 percent, in—
									(i)providing for a system of professional
				development to continuously improve educator effectiveness, student
				achievement, and overall school and system performance;
									(ii)providing protected release time for
				educators to engage in collaborative team-based learning multiple times per
				week or several hours per week; and
									(iii)leveraging
				resources such as teaching standards, formative assessments, teacher portfolio
				processes, evidence-based instructional practices, and teacher development
				protocols to guide educator learning; and
									(B)a description of
				how the local educational agency will—
									(i)include educator
				input, including that of teachers and principals, in the development and
				implementation of the system of professional learning;
									(ii)evaluate under
				subsection (e) the effectiveness of the system of professional learning
				described in subsection (d) carried out with the subgrant received under this
				part;
									(iii)prepare,
				support, and utilize internal teacher leaders, coaches, or content experts to
				facilitate school-based professional learning; and
									(iv)ensure that the professional learning
				carried out with the subgrant received under this part is integrated and
				aligned with the State’s school improvement efforts under sections 1116 and
				1117, and individualized professional development informed by educator
				evaluations.
									(d)Use of
				funds
							(1)In
				generalA local educational
				agency that receives a subgrant under this part shall use the subgrant funds
				for the following purposes:
								(A)To improve teacher, principal, and other
				instructional staff quality through professional development.
								(B)To increase principals’, coaches’, and
				teacher leaders’ knowledge and skills in—
									(i)assisting the
				school to—
										(I)provide professional learning for educators
				in analyzing student, school, and teacher performance data to inform decision
				making and improvement efforts;
										(II)analyze student,
				school, and teacher performance data;
										(III)clarify school
				improvement goals;
										(IV)develop and
				implement a system of professional learning aligned with student achievement
				needs and educator learning goals;
										(V)allocate resources for school-based
				educators to develop and implement an effective system of educator professional
				learning aligned with the school’s revised improvement plan required under
				section 1116(b);
										(VI)make available opportunities for
				team-learning activities that focus on increasing pedagogical and content
				knowledge in academic subjects that are aligned to student learning
				goals;
										(VII)select and
				implement strategies and interventions to improve student achievement and
				educator effectiveness, particularly to increase teacher and school leader
				effectiveness, increase graduation rates, and ensure students graduate prepared
				for success in college and careers; and
										(VIII)design, create,
				and evaluate the results of curriculum-based diagnostic and performance
				assessments; and
										(ii)utilizing
				internal teacher leaders, coaches, or content experts to—
										(I)support classroom
				learning;
										(II)facilitate
				effective collaboration skills across learning communities and transfer
				knowledge from peers teaching and leading at high-performing classrooms and
				schools; and
										(III)support the implementation of instructional
				strategies through structured mentoring and coaching;
										(C)To increase
				principals’ knowledge and skills necessary for leading effective professional
				learning, including—
									(i)establishing a
				shared vision of school success among all school stakeholders, including
				teachers, parents, community organizations and related stakeholders by—
										(I)seeking leadership
				contributions from parents, community organizations, and other school
				stakeholders;
										(II)engaging the
				community to create shared responsibility for student and school success;
				and
										(III)engaging in
				partnerships between elementary schools, secondary schools, and institutes of
				higher education to ensure the vertical alignment of student learning
				outcomes;
										(ii)establishing the
				school as a professional learning community in which—
										(I)there is a culture
				of continuous learning for adults that is tied to student learning and school
				goals;
										(II)there is time for
				team collaboration focused on professional learning and evaluating and
				improving instructional practice;
										(III)educators are
				able to analyze and use data to drive instruction;
										(IV)professional
				learning is evaluated and connected to all of the school academic achievement
				goals; and
										(V)members of the
				faculty engage in leadership roles that contribute to school improvement
				efforts; and
										(iii)promoting the
				effective use of data by educators, including—
										(I)the use of
				multiple data sources as diagnostic tools to identify barriers to student
				success and drive instructional improvement;
										(II)the review and
				analysis of student work to determine whether students are achieving State
				academic content and achievement standards; and
										(III)the use of
				classroom observations to ensure that all students are provided meaningful
				learning opportunities that promote active engagement; and
										(IV)support for a
				standards-aligned academic instructional program that sets rigorous goals for
				each student and a school culture that allows for and encourages students to
				reach those goals through ensuring that learning is aligned to established
				State academic standards by—
											(aa)ensuring that
				State academic content standards serve as the basis for the creation of
				curriculum and instruction; and
											(bb)monitoring and
				adjusting the alignment of standards, curriculum, assessments, and instruction;
				and
											(D)To support
				coaches, principals, and administrators to—
									(i)respond to
				developmental and contextual needs and promote the ongoing examination of
				classroom practice;
									(ii)collect and share
				observation data to help teachers improve their practice;
									(iii)assist teachers
				with strategies to identify student needs, plan for differentiated instruction,
				and ensure equitable learning outcomes;
									(iv)identify
				strategic solutions to challenging situations; and
									(v)facilitate and
				convene teachers for meaningful and responsive team-based learning.
									(2)Special
				ruleA local educational
				agency that receives a subgrant under this part shall use not less than 10
				percent of the subgrant funds for professional learning for principals.
							(e)Evaluation
							(1)In
				generalEach local educational agency carrying out the system of
				professional learning described in subsection (d) using a subgrant received
				under this part shall include, as part of such system, a formal evaluation
				system to determine the effectiveness of the program on not less than—
								(A)teacher
				instructional practice;
								(B)student learning
				gains;
								(C)teacher
				retention;
								(D)student graduation
				and college readiness rates, as applicable;
								(E)student attendance
				rates; and
								(F)teacher
				efficacy.
								(2)Local
				educational agency and school effectivenessThe formal evaluation system described in
				paragraph (1) shall also measure the
				effectiveness of each local educational agency receiving a subgrant under this
				part and each school receiving assistance from the agency under this part,
				in—
								(A)ensuring that school protected release time
				for professional learning occurs multiple times per week or the equivalent of
				several hours;
								(B)implementing
				on-going, research-based professional learning for teacher leaders, coaches,
				principals, and administrators;
								(C)ensuring that
				coaches, teachers, and schools are using data to inform instructional
				practices; and
								(D)ensuring that the
				system of professional learning described in subsection (d) that is carried out
				using subgrant funds received under this part is integrated and aligned with
				the State’s school improvement efforts under sections 1116 and 1117.
								(3)Conduct of
				evaluationThe evaluation of
				a local educational agency under the formal evaluation system described in
				paragraph (1) shall be conducted by
				the agency. In conducting the evaluation, the local educational agency may
				request and use subgrant funds received under this part to receive assistance
				from the State, an institution of higher education, or an external agency that
				is experienced in conducting qualitative research. Such evaluation shall be
				developed in collaboration with groups, such as—
								(A)teacher leaders
				with track records of success in the classroom;
								(B)institutions of
				higher education involved with teacher induction and professional development
				located within the State; and
								(C)local teacher
				organizations.
								(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $500,000,000 for fiscal
				year 2012 and such sums as may be necessary for each succeeding fiscal
				year.
						(g)DefinitionsFor
				purposes of this section:
							(1)Graduation
				rateThe term
				graduation rate has the meaning given the term in section
				1111(b)(2)(C)(vi), as clarified in section 200.19(b)(1) of title 34, Code of
				Federal Regulations.
							(2)Local
				educational agencyThe term local educational
				agency—
								(A)has the meaning
				given such term in section 9101;
								(B)includes any
				public charter school that constitutes a local educational agency under State
				law; and
								(C)includes a
				consortium of local educational agencies acting
				together.
								.
		6.Professional
			 development definedSection
			 9101(34) (20 U.S.C. 7801(34)) is amended to read as follows:
			
				(34)Professional
				developmentThe term
				professional development means a comprehensive system of
				professional learning to increase educator effectiveness in improving student
				learning and achievement means that—
					(A)fosters collective
				responsibility for improved student performance;
					(B)is comprised of
				professional learning that—
						(i)is
				aligned with rigorous State student academic achievement standards as well as
				related local educational agency and school improvement goals;
						(ii)is conducted
				among educators at the school and facilitated by well-prepared school
				principals and school-based professional development coaches, mentors, master
				teachers, or other teacher leaders; and
						(iii)primarily occurs
				several times per week, or the equivalent of several hours per week, among
				established teams of teachers, principals, and other instructional staff
				members where the teams of educators engage in a continuous cycle of
				improvement that—
							(I)evaluates student,
				teacher, and school learning needs through a thorough review of data on teacher
				and student performance;
							(II)defines a clear
				set of educator learning goals based on the rigorous analysis of the
				data;
							(III)achieves the
				educator learning goals based identified in subclause (II) by implementing
				coherent, sustained, and evidence-based learning strategies, such as lesson
				study and the development of formative assessments, that improve instructional
				effectiveness and student achievement;
							(IV)provides
				job-embedded coaching or other forms of assistance to support the transfer of
				new knowledge and skills to the classroom;
							(V)regularly assesses
				the effectiveness of the professional development in achieving identified
				learning goals, improving teaching, and assisting all students in meeting
				challenging State academic achievement standards;
							(VI)informs ongoing
				improvements in teaching and student learning; and
							(VII)may be supported
				by external assistance; and
							(C)may be supported
				by activities such as courses, workshops, institutes, networks, and conferences
				that—
						(i)address the
				learning goals and objectives established by educators at the school
				level;
						(ii)advance the
				ongoing school-based professional learning; and
						(iii)are provided for
				by for-profit and non-profit entities outside the school such as universities,
				education service agencies, technical assistance providers, networks of
				content-area specialists, and other education organizations and
				associations.
						.
		
